PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Telefus et al.
Application No. 16/340,474
Filed: 9 Apr 2019
For: LOAD IDENTIFYING AC POWER SUPPLY WITH CONTROL AND METHODS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 15, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned February 25, 2020, for failure to submit an inventor’s oath or declaration by or on behalf of each inventor not later than the date on which the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration mailed February 20, 2020. On February 24, 2020, the issue fee was paid in response to the Notice of Allowance mailed February 20, 2020, but an inventor’s oath or declaration in compliance with 37 CFR 1.63 or 1.64 executed by or with respect to each inventor was not submitted. On March 4, 2020, a Notice of Abandonment was mailed. On March 13, 2020, the first petition was filed. On March 24, 2020, the supplement to the petition was filed. On September 11, 2020, a decision dismissing a petition under 37 CFR 1.181 was mailed by the Office of Data Management. On August 31, 2020, a petition to revive the application was filed. On September 21, 2020, a decision was mailed dismissing the petition to revive. On November 23, 2020, a renewed petition to revive was filed. On February 3, 2021, a decision was mailed dismissing the renewed petition.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $680.00 paid February 13, 2021, the petition to withdraw from issue filed August 31, 2020, and the request under 37 CFR 1.48 to correct the inventor’s name to Chris Casey, the name on the inventor’s declaration filed November 23, 2020; (2) the petition fee of $1,050.00 paid November 23, 2020; and (3) a proper statement of unintentional delay.

The request to correct or update the inventor’s name and corrected ADS filed March 24, 2020 is considered the submission under 37 CFR 1.114.

nunc pro tunc. A Notice of Acceptance of Request Under 37 CFR 1.48(f) was mailed November 25, 2020.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231. 

This application is being referred to Technology Center Art Unit 2115 for processing of the RCE and for appropriate action by the Examiner in the normal course of business.

/DOUGLAS I WOOD/Attorney Advisor, OPET